Exhibit 10.13

Deed

 

--------------------------------------------------------------------------------

Concerning Shares of Shanghai E & T System Company Limited (“Shanghai E&T”)

December 12, 2006

Among:

 

(i) Honghui Li of Room 8H, Binghai Building, Jingxiu Garden, Huaqiaocheng,
Shenzhen, China; and

(ii) Comtech (China) Holding Ltd., whose registered office is at East Asia
Chambers, P.O. Box 901, Road Town, Tortola, British Virgin Islands (hereinafter
referred to as “Comtech China”)

Whereas:

For good, valuable and equitable consideration, all parties agree to the
following terms:

 

1. Every provision of this Deed shall be irrevocable, and further, to the extent
as permitted by PRC laws and regulations, Honghui Li undertakes to Comtech China
and agrees that:

 

  (1) Honghui Li has been holding, still holds and shall continue to hold his
equity interests of 5% in the registered capital of Shanghai E&T, together with
all dividends and interest, rights and privileges accrued or to accrue upon the
same (the “Equity Interests”) for the benefit of Comtech China;

 

  (2) Honghui Li shall deal with and exercise any rights arising from the
aforementioned Equity Interests in Shanghai E&T in such manner as Comtech China
may from time to time direct;

 

  (3) Honghui Li shall (i) apply the dividend and other distributions from his
Equity Interests in Shanghai E&T, if any, to the extent the payments under
(i) is not permitted by PRC laws or compliance with PRC legal or regulatory
requirements would render such payments not commercially feasible seek alternate
means to perform her payment obligation under (ii) including, without
limitation, using his offshore personal assets equivalent in value to the
dividend and other distributions she will receive in connection with her Equity
Interests in Shanghai E&T, and (ii) cause Shanghai E&T not to declare and make
any dividend or other distributions without prior written approval from Comtech
China;

 

  (4) Honghui Li shall attend all meetings of shareholders, board of directors
if appointed, or otherwise which Honghui Li shall be entitled to attend by
virtue of being the registered holder of the said Equity Interests and to vote
thereat as Comtech China may direct, or alternatively to execute all proxies or
other documents which shall be necessary or proper to enable Comtech China’s
nominees to attend and vote at any such meeting, and shall also give all
notices, orders and directions which Comtech China may require to give;

 

  (5) Honghui Li shall at any time and from time to time execute such further
documents, instruments and agreements and to take any actions required by
Comtech China to give effect to this Deed including but not limited to
transferring the Equity Interests to Comtech China or its designees.

 

2. This Deed will not become effective until the Registration occurs.

 

3. This Deed and the rights and obligations of the parties thereunder shall be
governed by and construed in accordance with the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China.

 

4. If at any time any provisions of this Deed is or become illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, the legality,
validity and enforceability of such provision under the law of any other
jurisdiction, and of remaining provisions of this Deed, shall not be affected of
impaired thereby.

 

5. Any dispute arising from the interpretation or execution of, or in connection
with, this Deed shall be settled through friendly consultations between the
Parties. In case no settlement can be reached through consultations, the dispute
shall then be submitted to Hong Kong International Arbitration Center for
arbitration. The award is final and binding upon both parties.

Dated December 12, 2006



--------------------------------------------------------------------------------

Signed Sealed and Delivered

By Honghui Li

In the presence of:

 

Name of witness:

Jia Xiao

 

Sealed with the common seal of

And signed by Jeffrey Kang (director) on behalf of

Comtech (China) Holding Ltd.

 

 

 

--------------------------------------------------------------------------------